                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

                                      MINUTE SHEET


UNITED STATES OF AMERICA                                  Date: July 1, 2020

vs.                                                       Case No. 20-3050-11-CR-S-BP

BRADY T. SMITH

Honorable David P. Rush, presiding at Springfield, Missouri

Nature of Hearing: Status Conference/Bond Hearing

Time Commenced: 9:01 A.M.                  Time Terminated: 9:04 A.M.

                                      APPEARANCES

Plaintiff:    Jody Stockard, AUSA          Defendant: Branden Twibell, CJA

Proceedings: Parties appear as indicated above, defendant in person. Detention hearing
previously held and the Government moved to detain. The Court took the issue of detention
under advisement. Defendant has signed and agrees to abide by the Order Setting Conditions of
Release and the Appearance Bond. Defendant released on bond.

ERO/COURTROOM DEPUTY: Karen Siegert
USPPTS: Missy Potter




             Case 6:20-cr-03050-BP Document 106 Filed 07/01/20 Page 1 of 1
